Citation Nr: 1826651	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2006.  He is a Combat Infantryman who served in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2016, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service records reflect low back complaints.  

2.  The Veteran has credibly reported an interval history of chronic low back complaints from service to 2012, when X-rays revealed degenerative changes of the thoracolumbar spine; his back complaints have since continued.  

3.  There is a balance of evidence on the question of whether there is a nexus between the Veteran's in-service back complaints and his diagnosis of thoracolumbar spine degenerative changes.  


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the thoracolumbar spine are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disability.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection. See Walker v. Shinseki,  708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . ."). As the Veteran has been diagnosed with arthritis (degenerative changes) during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology. See  38 C.F.R. § 3.303(b), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the record shows that when being evaluated in service in 2006, the Veteran reported a 2 year history of back pain.  Beginning in 2012, VA treatment records reflect on-going back complaints, which the Veteran reported began in service in Iraq.  X-rays taken in April 2012 revealed degenerative changes at L5,S1. A VA examiner in 2012 did not link the Veteran's current disability with service owing to a lack of documentation of complaints between service and 2012, although a private provider wrote in February 2013, he considered it "likely" the Veteran's symptoms began during his service in Iraq.  

Here, the evidence shows a split in medical opinion concerning whether the Veteran's current disability was incurred in service, (or a nexus between the Veteran's in-service back complaints and his diagnosis of thoracolumbar spine degenerative changes)..  Resolving that doubt in the Veteran's favor, and considering the Veteran's credible report of subjective back complaints beginning in service and continuing thereafter, a basis upon which to establish service connection has been presented.  

ORDER

Entitlement to service connection for degenerative changes of the thoracolumbar spine is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


